

116 HJ 18 IH: Proposing an amendment to the Constitution of the United States to prohibit Members of Congress from receiving compensation for any period during which a Government shutdown is in effect.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 18IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Norman (for himself, Mr. Olson, Mr. Posey, Mr. Kevin Hern of Oklahoma, Mr. Curtis, Mr. Meadows, Mr. Biggs, Mr. Gosar, Mr. Waltz, and Mr. Bergman) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to prohibit Members of Congress
			 from receiving compensation for any period during which a Government
			 shutdown is in effect.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.A Representative or Senator may not receive compensation with respect to any period during which a Government shutdown is in effect. For purposes of this article, a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution.
 2.Congress shall have the power to enforce this article through appropriate legislation. . 